Hall, J.
1. Where the superior court has awarded a nonsuit upon the ground that the evidence did not authorize a verdict for the plaintiff, .and this judgment was reversed by the Supreme Court, and upon the trial of the case a verdict was rendered for the plaintiff, it is error for *490the superior court to grant a new trial on the ground that the verdict is-contrary to apd without evidence to support it, the. facts being substantially the same on the last trial as they were when the nonsuit was-granted.
Louis F. Garrard, for plaintiff.
Peabody, Brannon & Battle, for defendant.
2. Where a railroad company leaves a dangerous machine, such as a turn table, unfastened in a city, on a lot which is not securely inclosed,. and where people and children are wont to visit it and pass through it, this is negligence on the part of such company, and where an infant of ten or twelve years of age resorted to the turn table and in riding upon it was dangerously and seriously injured, the said railroad company is liable for damages for such injuries to the infant.
3. And this is so,notwithstanding the father of the infant permitted her to go near the turn table to carry breakfast to a minor brother who • had been left by the father to protect other property of the company than the turn table. The fault of the father if any, is not attributed to the infant, the action being brought by the infant herself.'
Judgment in main case reversed; affirmed on cross-bill of exception..